Citation Nr: 0522896	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a bilateral 
shoulder disorder.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a disability 
manifested by hip pain.  

3.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a low back 
disorder.  

4.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a disability 
manifested by numbness of the hands.  

5.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

6.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a left knee 
disorder.  

7.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for residuals of a 
bilateral ankle disorder.  


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an application to reopen claims for 
service connection for the disabilities at issue.  

The veteran testified at a hearing at the RO before the 
undersigned acting Veterans Law Judge in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran served on active duty from June 
1972 to June 1992.  A review of the record shows that all of 
the veteran's service medical records have not been 
associated with the claims folder, specifically those dated 
prior to 1979.  It appears that the last attempt to obtain 
all of the veteran's service medical records  was made in 
March 1993, and that an attempt was not made in conjunction 
with the claim filed in April 2002 (the decision on which is 
the subject of this appeal).  Another attempt should be made 
to obtain those records dated prior to 1979.  

It is further noted that the veteran testified at his hearing 
on appeal in 2004 that he received treatment at the VAMC in 
San Diego, California.  The Board points out that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 C.F.R. § 3.159(c)(2) (2004).  Thus, these records should  
associated with the claims folder.  See also 38 C.F.R. 
§ 3.159(c)(2) (2004).  

Finally, a review of available service medical records shows 
that he had some complaints in service of his claimed 
disorders.  The Board realizes that, at this point, the 
veteran's previously denied claims of service connection have 
not been reopened.  However, given the unique circumstances 
of this case - the possibility that all of the service 
medical records are not available and that he was treated for 
symptoms of these alleged disabilities in service - the Board 
is of the opinion that a VA examination should be 
accomplished prior to appellate consideration.  Cf. 
38 U.S.C.A. § 5103A (d) (West 2002); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

In view of the above, the case is remanded for the following:


1.  The RO should contact the National 
Personnel Records Center and request that an 
additional search for the veteran's service 
medical records be undertaken, particularly 
those dated prior to 1979.  If no additional 
records are located, the Center should be 
requested to so state.  

2.  The RO should obtain copies of all 
records of the veteran's treatment at the San 
Diego, California VAMC.  

3.  The RO should arrange for a VA 
examination of the veteran's shoulders, hips, 
low back, hands, left knee, and ankles, as 
well as an audiologic evaluation of the 
veteran's hearing acuity.  The examiner 
should render an opinion regarding whether it 
is at least as likely as not that any 
currently demonstrated disability may be 
related to the veteran's complaints or 
manifestations during service.  The claims 
folder should be made available for review in 
connection with this examination.  The 
examiner(s) should provide complete rationale 
for all conclusions reached.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




